Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COOLING STRUCTURE OF VEHICLE BATTERY UNIT
Examiner: Adam Arciero	SN: 16/875,218	Art Unit: 1727          January 27, 2022 

DETAILED ACTION
The Application filed on May 15, 2020 has been received.  Claims 1-7 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Matsuki et al. (US 5,624,003), Lev et al. (US 2014/0030560 A1), Roh et al. (US 2016/0087319 A1), and Takizawa et al. (US 2017/035293 A1; as found in IDS dated 02/09/2021), do not specifically disclose, teach, or fairly suggest the claimed cooling structure of a vehicle battery unit, comprising: the claimed supply pipe, having a first supply pipe portion passing between a battery module located on one side of the vehicle width direction and an electric connection box; a second supply pipe portion passing between the at least two battery modules; and the claimed discharge pipe, comprising a first discharge pipe portion passing between a battery module located on the other side of the vehicle width direction and the electric connection box; and a second discharge pipe portion passing 56 and discharge portions (portions exciting the battery modules) and electric equipment 58,62 (electrical connection) (Fig. 5). Lev teaches of a cooling structure for a battery comprising a supply pipe 14 and a discharge pipe 16 (Fig. 1A and paragraph [0051]). Roh teaches of a battery pack cooling structure having a cooling supply pipe 114 and discharge pipe 116 isolated from the battery pack (Fig. 1 and paragraph [0051]). Takizawa teaches of a cooling structure for a battery pack of a vehicle, comprising cooling supply and discharge pipes 104 with multiple portions to cooling adjacent battery modules 31,33 and further comprising electrical connections (DC-DC converter 22) (Fig. 2-3). However, the prior arts either alone or in combination are silent to the claimed inventions as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727